DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the amended claims are not taught nor suggested by the prior art cited in the previous FINAL office action.  Examiner notes that the currently amended claims were not present at the time instant application was in the previous FINAL office action was examined.  However, Examiner notes that, for the purpose of compact prosecution, Price (Fig 3) discloses a structure which restricts rotation about the center axial length direction of the wire in that twisted wire having a non circular cross sectional shape would be restricted from rotation in Price’s oblong through hole element 13.  Examiner notes that although Applicant argues Claim 1 requires the wire to overcome friction while moving through the holding hole (Page 6, Ln 4), this limitation is not present in Claim 1.  However, since this limitation is present in dependent claim 4, which depends form Claim 1, Examiner notes this limitation is disclosed, as stated below in the Rejection of Claim 4. 
Examiner further notes that no arguments against the 35 USC 103 Rejections of Claims 3-4 or 8 have been presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Price, (US 4,167,202), hereinafter Price, in view of Mabuchi (US 2018/0204655), hereinafter Mabuchi. 
Regarding Claim 1, a wire bending apparatus (Col 2, Ln 52), comprising: 
a bushing grip (15) & (16) (Col 3, Ln 58-61 disclose the rolls [15] & [16] grip the wire and move it from the supply to the distal end of the wire bending apparatus when roll 15 is pivoted against roll 16 by swing arm 17 for bending a wire of a predetermined length.  Price discloses (Col 5, Ln 11-12) an operation on an entire wire, thus defining the length; Col 5, Ln 16-17 discloses the completed wire is fed into tray [52], as illustrated in at least Fig 2, having a finite, and thus predetermined, length; further Col 5, Ln 35-38 discloses modifying the twisting process for wires of lengths longer than the machine or of indefinite lengths, thus further implying the design is intended for wires of a predetermined length) into a predetermined shape (i.e. twisted together as disclosed in Col 4, Ln 67-68 through Col 5, Ln 1 ); 
Price further discloses a base portion (2); 

a bushing holding portion (11) configured to hold at least a portion of a distal end of the supplied wire to restrict the wire from moving in a width direction of the wire; and a bending portion (15) & (16) (Col 3, Ln 58-61) discloses the rolls [15] & [16] are configured to rotate around the axis of the bushing holding portion [11]) which is positioned on the base portion so as to be rotatable about a rotation center axis and bends the portion of the distal end of the wire held by the bushing holding portion to a predetermined angle with respect to a supply direction of the wire as the bending portion is rotated (i.e. twisted together as disclosed in Col 4, Ln 67-68 through Col 5, Ln 1 ), 
wherein the bushing holding portion is formed to be hollow and includes a holding hole through which the wire is allowed to pass (Col 4, Ln 61-63; as illustrated in at least Fig 3) 
the wire comprises two or more wires including a first wire and a second wire (as illustrated in at least Fig 3) which are twisted with each other along the center axial length direction of the orthodontic wire (Col 3, Ln 60 discloses the twist about the longitudinal axis of the apparatus and since the wire is fed along that axis, as disclosed in Col 5, Ln 6-11, it also would be twisted along that axis) and 
a diameter of the holding hole has a size corresponding to a sum of diameters of the two or more wires (as illustrated in at least Fig 3; Examiner notes the wires to be twisted are shown as dashed circles, in Fig 3, and the size of the hole [13] corresponds to the combined width of both of the wires)
so that a rotation about the center axial length direction of the wire is restricted to prevent the wire from being twisted at the time of bending by the bending portion (Examiner notes Price Fig 3 illustrates a slot, containing the two or more wires, which would prevent the wire from being twisted at the time of bending by the bending portion). 
Examiner notes that orthodontic wire is not recited as having any properties distinguishing it from any other wire and has been interpreted for the purpose of examining the claims as wire. 
Price is not explicit to each of the wires is formed in a helix shape. 
Mabuchi teaches a wire bending apparatus (Para [0071], Ln 3) wherein each of the at least two wire members is formed in a helix shape along a center axial length direction of the wire (Para [0071], Ln 4; as illustrated in at least Fig 2A). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire bending apparatus, as disclosed by Price, wherein each of the at least two wire members is formed in a helix shape along a center axial length direction of the wire, as taught by Mabuchi, in order to produce a single twisted wire. 
Regarding Claim 3, combined Price/Mabuchi discloses the invention claimed as stated above. Price further discloses the bushing holding portion includes a bushing grip in which the holding hole is formed and the bushing grip is formed as a single structure that is not separated or disassembled (as illustrated in at least Fig 3) (Examiner notes the holding hole [13] is described as integral to the bushing holding portion [11], Col 4, Ln 61-63). 
Regarding Claim 4, combined Price/Mabuchi discloses the invention claimed as stated above.  Price is not explicit to the wire is moved while overcoming friction with the holding hole during the supplying by the supplying portion, however Examiner notes that Price discloses the wire being fed by the supplying portion (Col 4, Ln 67-68) through the bushing holding portion (11) (Col 4, Ln 61-63). A skilled Artisan would therefore recognize any contact between the wire and the bushing holding portion would generate friction which would be overcome by the feeding action of the supplying portion. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize any contact between the wire and the bushing holding portion would generate friction which would be overcome by the feeding action of the supplying portion. 
Regarding Claim 8, combined Price/Mabuchi discloses the invention claimed as stated above.  Price further discloses the bending portion includes a rotary member rotatable about the rotation center axis by a predetermined angle with respect to the base portion (Col 3, Ln 58-61 discloses that the rolls [15] & [16] operate together to rotate about the longitudinal axis of the apparatus) and the bending member bends the portion of the distal end of the wire as the bending member is rotated while being in contact with the distal end of the wire (Col 4, Ln 67-68 through Col 5, Ln 1; Examiner notes that a twist of the wire is a bend).  Price is not explicit to an eccentric bending member. 
Mabuchi teaches a bending member formed on the rotary member to be eccentric to the rotation center axis (as illustrated in at least Fig 24).  Mabuchi teaches the purpose of the eccentric is to automatically absorb any length difference created when the two wires are twisted together (Para [0071], Ln 8-14 & 17-19). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire bending apparatus as disclosed by Price, to include the bending member formed on the rotary member to be eccentric to the rotation center axis, as taught by Mabuchi, to automatically absorb any length difference created when the two wires are twisted together. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torelli (US 3,180,372), hereinafter Torelli. Torelli teaches a wire bending apparatus. 
Henshaw (US 3,225,533), hereinafter Henshaw. Henshaw teaches a ring spinning apparatus. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725





/ADAM J EISEMAN/             Supervisory Patent Examiner, Art Unit 3725